PER CURIAM.
The plaintiff in an automobile negligence case suffered an adverse jury verdict. Her motion for new trial, based on a claim of defense counsel’s improper jury argument, was denied. The correctness of that ruling is the plaintiffs sole issue on this appeal from the judgment entered on the verdict. We affirm.
A motion for new trial is directed to the sound, broad discretion of the trial judge, and should not be disturbed in the absence of a clear showing of abuse of that discretion. Cloud v. Fallis, 110 So.2d 669 (Fla.1959). That showing has not been made on this record. The offending remark, both isolated and interrupted by prompt objection, was not egregious and was marginally responsive to argument of plaintiffs counsel.
POLEN, SHAHOOD, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.